Citation Nr: 1129039	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2008 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

At the outset, the Board notes that the examination marked as the Veteran's separation examination lists the date as May 27, 1970.  As noted above, however, the dates of the Veteran's active service were August 1970 to June 1971.  For the examination to have occurred in May 1970 would place it before the Veteran's enlistment.  There is no indication on the Veteran's DD Form 214 that he had any prior service that the examination could be in reference to.  Furthermore, the examination dated May 1970 indicates that the separation was for hardship, which corresponds with the basis for the Veteran's 1971 discharge.  Taking these factors into consideration, the Board concludes that the date noted on the Veteran's separation examination was written incorrectly, and that the actual examination date was May 27, 1971, as opposed to 1970.  The analysis herein will be undertaken with this assumption in mind.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's bilateral hearing loss is causally related to his military service.

2.  The competent evidence does not show that the Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2007 and May 2008 that fully addressed all notice elements and was issued prior to the initial RO decisions in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

At the outset, there is no indication in this case that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, as no records from this time period have been submitted.  As such, service connection on a presumptive basis for bilateral hearing loss as a chronic disease is not warranted.  See 38 C.F.R. § 3.307(a)(3).  

The Board will now consider whether the Veteran is entitled to service connection on a nonpresumptive basis.  In this regard, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private treatment records, as well as the May 2007 VA compensation and pension examination, found pure tone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Additionally, at the May 2007 VA examination, the Veteran reported occasional bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding Veteran competent to testify to post service symptoms of tinnitus).  Thus, the current disability requirements have been met for both bilateral hearing loss and tinnitus.

The Veteran reported military noise exposure during basic training as a result of firing weapons without proper hearing protection.  His military occupational specialty (MOS), as listed on his DD Form 214, is trainee.  Thus, the MOS provides no clear indication of exposure to any unusual or excessive noise during his time in service, and the service treatment records indicate no complaints of hearing troubles or noise-related injuries during his time in service.  As such, in-service noise exposure is not conceded at this time.  Even if noise exposure were to be conceded, however, the evidence of record does not show that the Veteran's current hearing loss and tinnitus disabilities are causally due to his claimed in-service noise exposure, as will be discussed further below.  

The Veteran's entrance examination dated in July 1970 shows that his hearing in the left ear was not within normal clinical limits at three thresholds.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels).  Specifically the results were: 




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
10
15
5
14
LEFT
35
25
10
20
25
23

The above test results indicate that the Veteran was already experiencing some degree of hearing loss at the time of his entrance examination, and in fact the examination noted defective hearing.  However, the audiometric results at this time were not sufficient to qualify as hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (stating that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater).  Therefore, despite the indication of some clinical hearing loss, for VA purposes the Veteran is not considered to have had a hearing loss disability at the time of his entrance to service.  Thus, for the purposes of 38 U.S.C.A. § 1111, the Board finds that no defect was noted on entry and the Veteran was thus sound at the time of enlistment.

As already discussed, the Veteran's service treatment records do not indicate any complaints of or treatment for hearing loss.  His separation examination showed whispered and spoken voice results of 15 in both ears, and listed pure tone thresholds of zero in both ears at all decibels in the section for audiometric findings.  The results of this audiometric testing would indicate improvement, in some cases significant improvement, in pure tone thresholds for all hertz levels in both ears as compared to the findings recorded in the entrance examination.  As such improvement is not typically expected, the Board finds that the Veteran's audiometric results from his entrance examination are more reliable than those noted at separation.  Furthermore, the Veteran's representative indicated in a July 2011 statement that no audiometric examination was conducted upon separation from service and that only a whispered voice test was performed.  As already noted, whispered voice results were recorded on the separation examination, which is consistent with the representative's statement.  This supports a finding that the audiometric results from the Veteran's separation examination are not as reliable as those of his entrance examination, and in fact tends to indicate that the zeros in this case were listed as showing that audiometric testing was not performed.  Moreover, the whispered voice testing performed at separation is generally not considered to be a reliable test for measuring hearing loss.  

For the above reasons, neither the audiometric results nor the whispered and spoken voice results from the Veteran's separation examination will be considered as evidence against the Veteran's claim at this time.

Regarding tinnitus, there were no complaints of or treatment for this disorder in the Veteran's service treatment records.  Likewise, the entrance and separation examinations contain no evidence of tinnitus.

As indicated above, private audiograms dated in July 1999 showed that the Veteran had bilateral hearing loss.  The record does not contain any records of treatment for hearing loss prior to the July 1999 examinations, more than 25 years after service.  There are no reports of tinnitus until the May 2007 VA examination, more than 30 years after service.  At this examination, the Veteran did not know the onset of his tinnitus symptoms.  

In regard to the above, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to provide evidence regarding lay-observable symptoms, such as impaired hearing and ringing in his ears. See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran endorsed a history of continuous tinnitus symptoms in a statement dated in June 2008.  However, at his May 2007 VA examination, he indicated that he did not know when the disorder had its onset.  Thus, there is a significant inconsistency in his statements and, as such, his June 2008 report of continuous symptoms is not found credible here.  

With respect to the hearing loss, no express history of continuous symptoms has been endorsed.  He stated in April 2007 that he was seen on several occasions in basic training for hearing loss.  However, as discussed above, this is not reflected in his service treatment records, and thus his credibility is in question as to these statements as well.  It is also noted that no claim of entitlement to service connection for hearing loss or tinnitus was raised until over 35 years following discharge.  If the Veteran had been experiencing symptoms since separation in 1971, it would be reasonable to expect that he would have raised claims much sooner.  

Taking into consideration the length of time without documented complaints of hearing loss or tinnitus, and the available information upon the Veteran's separation from service, the Board finds that continuity of symptomatology has not been established. Moreover, the weight of the competent medical evidence is against a finding that the current hearing loss and tinnitus are related to active service.  The examiner from the Veteran's 2007 VA examination concluded that it was less likely than not that his current hearing loss and tinnitus were the result of military noise exposure.  The examiner noted that the Veteran's MOS would not likely have exposed him to hazardous noise levels during his service, and that he was not involved in combat.  The examiner concluded that the hearing loss reflected by the audiometric results was not consistent with noise-induced hearing loss.  As the examiner reviewed the Veteran's service treatment records and audiometric testing was performed in connection with the opinion, and as it was accompanied by a clear rationale, it is found to be highly probative.  The record does not otherwise contain a medical nexus opinion linking the Veteran's current bilateral hearing loss and/or tinnitus to his military service.

Furthermore, the cover sheet included with the Veteran's 1999 private audiogram results is labeled "Missouri Hearing Loss Calculation: Workers' Compensation."  The Veteran has claimed in his written statements and in his VA examination that he was not exposed to any noise after his time in service.  However, the presence of the worker's compensation examinations, years before he filed a claim with the VA, would appear to indicate that there was a concern regarding the Veteran's noise exposure in his occupation at the time.  

The Veteran himself believes that his hearing loss and tinnitus were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time and the Veteran's possible intervening occupational noise exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claims of service connection for hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


